Citation Nr: 0209015	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for right leg paresthesias 
due to peroneal nerve injury.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a  rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO) which denied the veteran's claim.  

Procedural History

The veteran had active service from January 1946 to February 
1947.

The RO received the veteran's claim for service connection in 
August 1996.  In an August 1997 rating decision, the RO 
denied the veteran's claim.  After receipt of additional 
evidence, in a January 1998 rating decision, the RO continued 
its denial of the claim.  The veteran disagreed with the 
August 1997 and January 1998 rating decisions in March 1998.  
A statement of the case (SOC) was issued in July 1998, and 
the veteran perfected his appeal with the timely submission 
of his substantive appeal (VA Form 9) in January 1999.

In May 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

The Board notes that although the veteran requested a BVA 
hearing in his January 1999 substantive appeal (VA Form 9), 
he specifically withdrew his request in a February 1999 
letter, signed by him.  The veteran had previously been 
afforded a hearing before a RO Hearing Officer in August 
1998. The transcript of that hearing is of record. 



FINDINGS OF FACT

1.  There is no objective evidence of a right leg injury 
during the veteran's naval service.

2.  Competent medical evidence does not support the 
proposition that the veteran's claimed right leg paresthesias 
are causally related to any incident of his naval service.


CONCLUSION OF LAW

Right leg paresthesias due to peroneal nerve injury were not 
incurred as a result of the veteran's active naval service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right leg paresthesias due to peroneal nerve injury. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence in this case.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a right leg disorder by finding that 
the claim was not well grounded.  In a May 2000 decision, the 
Board found that the veteran's claim was well grounded. 

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) (formerly the U.S. Court of 
Veterans Appeals) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO 
following the veteran's August 1996 claim for service 
connection, by correspondence following the Board's May 2000 
remand, by the August 1997 and January 1998 rating decisions, 
the July 1998 SOC, and by the September 1998 and June 2002 
SSOCs.  In January 1998, the RO received an inquiry from the 
veteran's congressional representative, and in a January 1998 
letter, the RO informed the veteran's congressman of the 
reasons for the denial veteran's claim.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, and when there was a problem obtaining military 
records, it notified the veteran in September 1996 and 
requested that he submit any records in his possession.  The 
RO ultimately obtained the missing service records.  In 
September 1996, the RO requested medical records showing 
recent treatment of the veteran's disability.  The veteran 
identified records from the Central Community Hospital and 
from the VA Medical Center in Iowa City, Iowa in September 
1996.  The RO requested these records and obtained the VA 
treatment records.  The RO received no reply from Central 
Community Hospital; however, these records were directly 
submitted by the veteran at his August 1998 hearing and are 
of record.  

In response to the Board's May 2000 remand, the RO requested 
the names of private and VA health care professionals who had 
treated the veteran since service.  The veteran identified 
records from Dr. H. and Dr. L, both of whom were stated to be 
deceased.  In response, in July 2000, the RO requested 
information on clinics or doctors who might have their 
records.  The veteran responded that he had no information on 
the records of either physician.  It appears from the 
September 1996 authorization for release of information, that 
Dr. H is the physician who treated the veteran at Central 
Community Hospital in 1961 and that these records have been 
obtained.  

The veteran underwent VA examinations in October 1996, the 
results of which are reported below.  In response to the 
Board's May 2000 remand, the RO attempted to schedule a VA 
examination to evaluate the veteran's claim.  However, due to 
physical limitations, the veteran was unable to travel for an 
examination.  In response, the RO asked the veteran in April 
2001 whether he had any additional evidence to submit, or 
that he wanted the RO to obtain.  The veteran did not respond 
to this letter.  The RO also scheduled a review of the 
veteran's records, and an opinion on the relationship of any 
current disability to service.  This opinion was obtained in 
May 2002.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
August 1998, the veteran stated that he was satisfied with 
the medical and other evidence submitted, and that he had no 
further evidence to provide.  In June 2002, the RO contacted 
the veteran by telephone, and the veteran stated that he 
wished to waive the 60 day period for submission of 
additional evidence following the issuance of the June 2002 
SSOC.  The veteran's accredited representative has not 
indicated that it believes that VA's development of the 
evidence has been inadequate or that any additional evidence 
exists which must be obtained. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a personal hearing 
before an RO Hearing Officer in August 1998.  In February 
1999, the veteran withdrew a request to appear before the 
undersigned Member of the Board to present further personal 
testimony.  The veteran's representative submitted argument 
in February 1999 and stated that the veteran had adequately 
set forth his contentions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Analysis

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's claimed right leg disorder did not 
result from an injury or disease incurred in service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence supports the first element needed for service 
connection.  The veteran was diagnosed in October 1996 with 
chronic paresthesias of the right leg of unknown etiology.  
Further, in May 2002, a VA physician found, upon review of 
the veteran's records, that there was evidence of chronic 
disability.  Hickson element (1) is accordingly satisfied.  

With respect to element (2), in-service disease or injury, 
the evidence reveals a conflict between the veteran's recent 
statements and the information recorded in his service 
medical records.  

As recorded in the October 1996 VA examination report, in a 
statement accompanying the March 1998 notice of disagreement, 
and in the August 1998 hearing transcript, the veteran 
described being injured by falling off the deck of an 
anchored destroyer near Newport, Rhode Island in late 1946.  
He stated that he was immersed for about five to ten minutes 
when he swam over and grabbed a line and pulled himself back 
aboard and changed his clothes.  According to the veteran, 
there was no one around to see the incident or to assist him, 
including the officer of the deck, because the outdoor 
temperature was below zero and most of his shipmates were on 
shore leave.  He did not recall whether he told anyone about 
the incident at that time.  He stated that he developed 
paresthesias two days later, was hospitalized and received a 
medical discharge because of this condition.  

A review of the veteran's service records, however, reveals 
no reference to or account of a fall from the veteran's ship.  
A report of a medical survey conducted in January 1947 shows 
that the veteran was admitted to the hospital on January 3, 
1947 with an undetermined diagnosis, complaining of joint 
pain and an area of anesthesia which included the right foot 
and leg up to a level about one inch below the knee.  The 
veteran stated that he could not feel pain or heat in this 
area.  Of particular interest is that absolutely no mention 
was made of a fall from a ship.  Rather, the medical survey 
dated January 28, 1947 includes the veteran's statement that 
his legs had ached at night for years, and that on two 
occasions (evidently before service) he "lost all feeling in 
his leg for a day or so".  He attributed this to being kicked 
in the leg by cows on his farm and driving a tractor.  

The Board observes in passing that the veteran in a March 
1998 statement denied being kicked by a cow and appeared to 
assert that his alleged injury did not predate service.  This 
statement was further endorsed by statements made during his 
August 1998 hearing.  

The January 1947 examining physician indicated that the 
veteran's symptoms may not have been genuine.  The initial 
impression was hysteria conversion.  The examiner's diagnosis 
was later changed to a personality disorder, and then changed 
to no disease.  The veteran was placed on terminal leave 
pending discharge.  Prior to discharge, the diagnosis was 
changed back to personality disorder.  At separation, the 
veteran was examined and found physically qualified for 
discharge, with a finding that his health had not been 
adversely affected by service.  

In support of the veteran's claim, his brother attested to 
bringing the veteran home from the hospital in February 1947, 
and having to support him on crutches.  This would tend to 
indicate that the veteran did manifest symptoms consistent 
with an injury to his leg.  However, the statements of the 
veteran and his brother provide the only evidentiary support 
for an in-service right leg injury.  It is now well 
established that although they are competent to report on his 
symptoms, as lay persons without medical training the veteran 
and his brother are not competent to relate those symptoms to 
a particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Further, these statements are contradicted by the service 
medical records, which show only psychiatric diagnoses 
resulting from the veteran's hospitalization in 1947.  The 
Board places greater weight of probative value on 
contemporaneous medical records than it does on the 
recollections of the veteran and his brother fifty years 
after the events in question.

The evidence following service shows no evidence of 
complaints or treatment for a right leg disorder until the 
veteran submitted his claim in August 1996.  The veteran 
submitted records of an October 1961 hospitalization.  These 
records show that the veteran was injured in a construction 
accident, walked into the hospital complaining of pain in his 
back, was found to have a fractured rib, and was discharged 
six days later.  There were no complaints or findings related 
to his right leg.  In August 1982 the veteran was examined 
due to complaints of dizziness, loss of balance, and back and 
head pain.  There were no complaints in regard to his right 
leg.  He was found to have no objective evidence of 
neurologic dysfunction.  

The only medical evidence in support of the veteran's claim 
is the report of an October 1996 VA examination.  Two 
examinations were conducted, a general medical examination by 
a physician's assistant (P.A.) and a specialty neurological 
examination by medical doctor (M.D.).  The veteran evidently 
informed each examiner that he had developed parasthesias of 
right leg after having fallen off the deck of as naval vessel 
into chilly water during Christmas Week of 1946.  The 
examining M.D. found that the veteran had suffered a proximal 
peroneal nerve injury in the service in 1946.  He found that 
the etiology of the veteran's injury was unknown, perhaps due 
to trauma, exposure to cold or related to polio.  The 
examiner stated that he believed this injury to be service 
related.  

The October 1996 VA examining physician did not have access 
to the veteran's claims file or his medical records, and he 
apparently based his diagnosis and findings on the veteran's 
verbal account.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

The Board has considered the veteran's assertion that the 
M.D. who conducted the October 1996 VA neurology examination 
did in fact have access to his records, and that it was only 
the P.A. who conducted the general medical portion of the 
examination who did not.  The Board in fact notes an entry on 
the general medical examination conducted by the P.A. stating 
that the examination was performed without benefit of the 
claims file or current medical records.  However, with 
respect to the neurology examination conducted by the M.D., 
the veteran's contention that his medical records were 
available is flatly contradicted by the examination report, 
which states "his records are not available for my review".  

"[T]he Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran . . . . The BVA must address all relevant medical 
evidence and provide adequate reasons for its evaluation of 
the credibility and weight of the evidence." Allday v. Brown, 
7 Vet. App. 517, 527-8 (1995) [citations omitted].

In addition to the fact that the examining M.D. stated in so 
many words that he did not have the veteran's medical 
records, the Board observes that it would be stretching 
credulity to the breaking point to conclude that the 
examining physician would not review and comment upon the 
veteran's service medical records, which obviously would be 
most relevant to his inquiry, if he in fact had them.  
Further, it strikes the Board as unusual for one examiner to 
have the veteran's records and another examiner not have 
access to the same records the same day.

In short, the evidence quite clearly indicates that the 
October 1996 examining physician did not have the benefit of 
the veteran's records to inform his opinion.  The Board 
rejects the veteran's statement to the contrary as lacking 
credibility. 

In May 2002, a VA physician, with full access to the 
veteran's records, reviewed the evidence, discussed the 
findings of the October 1996 examiner and found that there 
was no objective evidence that he could identify from the 
record that the veteran's disability was related to service.  
He stated that the only supportive information was provided 
by the October 1996 examination, which in turn was provided 
by the veteran himself; and that the veteran's account 
contradicts the post service medical records and the service 
medical records.  The examining physician found that it was 
therefore less than likely that the veteran's current right 
leg disorder was incurred due to an injury in service.

The medical nexus evidence of record thus consists of the 
October 1996 opinion in the veteran's favor, which the Board 
rejects as being based on an erroneous history supplied by 
the veteran, and the May 2002 opinion, which is based on a 
review of the veteran's claims folder and which the Board 
accepts. 

Boiled down, all of the evidence in favor of the veteran's 
claim emanates from the veteran himself and his brother.  The 
Board rejects these statements, made 50 years after the 
purported incident, as inconsistent with the remaining 
evidence of record, which includes an extensive 
contemporaneous medical board report, as well as negative 
post-service medical records stretching over many decades.   

In summary, the Board is more persuaded by the 
contemporaneous medical evidence showing that there was no 
injury to the veteran's right leg in service than it is by 
the veteran's account 50 years after the alleged incident.  
It appears that the veteran's memory has been clouded by the 
passage of so many years.  Further, the Board places great 
weight on the recent medical opinion evidence showing no 
connection between the veteran's current disability and any 
incident of service.  The May 2002 medical opinion was based 
on a thorough review of the record; the contradictory October 
1996 opinion was based solely on the veteran's manifestly 
inaccurate account.  

Because two of the three required elements, in-service injury 
and nexus, are not shown by a preponderance of the evidence, 
the Board finds that a preponderance of the evidence is 
against the claim for service connection for right leg 
paresthesias due to peroneal nerve injury.  The veteran's 
claim of entitlement to service connection for right leg 
paresthesias due to peroneal nerve injury is accordingly  
denied.


ORDER

Service connection for right leg paresthesias due to peroneal 
nerve injury is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

